JUSTICE McCULLOUGH, specially concurring: With respect to the jurisdiction issue, I respectfully disagree. June 19, 1987, the Industrial Commission issued its decision, which stated in part: “It is further ordered by the Commission that the respondent pay to the petitioner interest under section 19(n) of the Act.” No motion was filed by either party to correct the decision, per section 19(f) of the Act. No timely proceeding for review was filed, per section 19(f)(1) of the Act. September 11, 1987, 84 days after the Industrial Commission decision, the claimant filed a petition with the Industrial Commission asking the Commission to determine the amount of interest due. As is apparent, administrative review of the June 19, 1987, order was not sought. The claimant did not request the Industrial Commission to correct or modify its decision per section 19(f) of the Act. No appeal was taken. Hence, there is no authority granting the Industrial Commission jurisdiction of the September 11 petition. This case does not fit in the Keystone mold. Keystone concerned a “timely" direct appeal. The Industrial Commission did order respondent to pay section 19(n) interest. As the Saldana court stated: “[P]laintiff is seeking to collect interest on his award. The only action the Industrial Commission could perform with regard to this request is to determine the amount of interest owed on the award. Since the interest is established by statute, this determination would merely be a perfunctory act which would not involve the expertise of the Commission.” (Saldana, 97 Ill. App. 3d at 339, 422 N.E.2d at 863.) Although section 19(n) allows interest, as the Commission ordered, it does not mandate or suggest a calculation of the dollar amount. The claimant has her final judgment. She is not without remedy or relief. The Commission in denying her petition was correct.